              Case 2:20-cv-00864-RSM Document 29 Filed 07/14/20 Page 1 of 1




 1
                                                             HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10   FRUCI & ASSOCIATES, PS, for itself and on             Case No. 2:20-cv-00864-RSM
     behalf of a class of similarly situated businesses
11   and individuals,                                      ORDER GRANTING EXTENSION OF
                                                           TIME FOR DEFENDANT FIRST
12                                  Plaintiff,             INTERSTATE BANK TO RESPOND TO
                                                           AMENDED COMPLAINT
13          vs.
14   A10 CAPITAL LLC; FIRST INTERSTATE
     BANK; KEYBANK N.A.; MOUNTAIN WEST
15   BANK; NUMERICA CREDIT UNION;
     SOUND COMMUNITY BANK; STATE
16   BANK NORTHWEST, U.S. BANK, NA;
     WASHINGTON TRUST BANK’ WELLS
17   FARGO BANK, N.A.; ANDWHEATLAND
     BANK, INC.,
18
                                    Defendants.
19

20          Based on the stipulation of the parties, it is HEREBY ORDERED that the deadline for
21   defendant First Interstate Bank to answer or otherwise respond to the amended complaint is
22   extended to August 27, 2020.
23          DATED this 14th day of July, 2020.
24

25                                                 A
                                                   RICARDO S. MARTINEZ
26                                                 CHIEF UNITED STATES DISTRICT JUDGE

     STIPULATED MOTION TO EXTEND TIME                     GORDON REES SCULLY MANSUKHANI, LLP
     FOR DEFENDANT FIRST INTERSTATE                       1300 SW Fifth Avenue, Suite 2000
     BANK TO RESPOND TO AMENDED                           Portland, OR 97201
     COMPLAINT – Page 1                                   Telephone: (503) 382-3845
                                                          Facsimile: (503) 616-3600
